Citation Nr: 1810962	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include on a secondary basis.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, left knee, with degenerative changes (service-connected left knee disability).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served honorably on active duty from June 1963 to June 1966 and from February 1974 to November 1990. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for chondromalacia patella, left knee.  During the course of appealing the rating assigned, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case also comes to the Board on appeal from a July 2013 rating decision of the St. Petersburg RO that denied service connection for a right knee disability.

In March 2016, the claims for an increased initial rating for service-connected left knee disability and entitlement to TDIU were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Service Connection for Right Knee

The Veteran maintains that he currently has a right knee disability is secondary to his service-connected left knee disability.  See September 2011 claim.  Alternatively, he maintains that his right knee disability began during service.  See May 2016 VA Form 9.
Although the Veteran was afforded VA knee and lower leg examinations in July 2013 and April 2016, the opinions provided by the examiners are not adequate for adjudication purposes.  In this regard, the Board notes that the examiners diagnosed chondromalacia patella, right knee, with arthritis.  Although the examiners opined that the disability noted on examination was not related to the Veteran's service-connected left knee disability, the examiners failed to address his complaints of right knee disability in service (including in September 1985) or the opinion in favor of secondary service connection provided by Dr. Z in 2013.  Moreover, the 2016 VA examiner noted the impressions from a December 2012 VA MRI of: free edge tear of the body of the medial meniscus with associated small amount of reactive marrow edema in the subjacent medial tibial plateau; Hoffa's fat pad impingement syndrome; chondromalacia involving the patella, trochlea, and medial tibial plateau; and mild tricompartmental osteoarthritis; however, no nexus opinion regarding the additional findings of torn meniscus was provided.  Therefore another medical opinion is needed.

Initial Rating for Left Knee

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected left knee disability in July 2014.  In a March 2015 statement, the Veteran asserted that he experienced instability in his left knee, suggesting a worsening of the service-connected disability.  A new examination, therefore, is necessary to determine the current severity of his disability.  See 38 C.F.R. § 3.327 (2017); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Furthermore, the United States Court of Appeals for Veterans Claims (Court) recently held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  This was not done on the July 2014 VA examination.  As such, pursuant to Correia, the new VA examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Prior to the examination, the AOJ should obtain updated treatment records.

TDIU

Remand is also required of the claim of entitlement to TDIU because that claim is inextricably intertwined with the service connection and increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records, to include both VA and private records.

2.  After all available records are obtained for the record, afford the Veteran a VA examination to determine the current nature and etiology of all right knee disability and the nature and severity of the service-connected left knee disability.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  All pertinent evidence of record should be made available to and reviewed by the examiner.  All information required for rating purposes should be provided to the examiner. 

The examiner is asked to specifically review the service treatment records, December 2012 VA MRI study, the 2013 medical opinion from Dr. Z, and all prior VA knee examination reports.

a. Regarding the right knee, the examiner must first note all diagnoses pertinent to the right knee.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each of these is related to the Veteran's period of active military service, to include his right knee complaints therein.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated each noted right knee disability.  

b. Regarding the service-connected left knee disability, the examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the disability.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left knee must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also provide an opinion concerning the functional impairment of the Veteran's service-connected left knee disability.

The rationale for all opinions offered must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service, connection, initial rating and TDIU claims should be readjudicated based on the entirety of the evidence.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

